 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 1 of 7 PageID 38




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

ANA GABRIELA MURSOLI-
CABALLERO,

      Plaintiff,

v.                                          Case No: 5:21-cv-21-Oc-39PRL


MICHAEL CARVAJAL and
KATHY LANE,

      Defendants.
_____________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Ana Gabriela Mursoli-Caballero, a federal prisoner, initiated

this case by filing a “memorandum for a temporary restraining order and a

preliminary injunction” (Doc. 2; Motion), an order to show cause (Doc. 1; Show

Cause Order), a motion for appointment of counsel and to proceed as a pauper

(Doc. 3), and a motion to seal medical records (Doc. 4).1 Plaintiff has not filed a




      1 Plaintiff provides no medical records. Regardless, before instructing the
Clerk to docket Plaintiff’s filings, the Court reviewed the documents and found
sealing is not warranted under the circumstances. See Romero v. Drummond
Co., 480 F.3d 1234, 1245 (11th Cir. 2007). See also M.D. Fla. R. 1.09(a) (eff.
Feb. 1, 2021) (“Because constitutional law and common law afford the public a
qualified right of access to an item filed in connection with the adjudication of
a claim or defense, sealing is unavailable absent a compelling justification.”).
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 2 of 7 PageID 39




civil rights complaint form, but in her memorandum, she cites Bivens2 and 28

U.S.C. § 1331 as the basis for the Court’s jurisdiction, suggesting she intends

to initiate a civil rights action. See Motion at 1.

      Plaintiff asserts she seeks injunctive relief “to remedy the intolerable

inhumane and medically dangerous conditions at the Federal Correctional

Complex, Coleman Camp in Coleman, Florida.” Id. She contends her conditions

of confinement “create a substantial risk of harm from both Legionella and the

[COVID]-19 virus exposure.” Id. at 2. Plaintiff further complains the Coleman

Camp is making limited use of the home confinement mandate and failing to

adhere to safety protocols to protect inmates from contracting and spreading

COVID-19 (such as ensuring inmates can meaningfully distance from one

another, placing infected inmates in quarantine, testing those exposed to the

virus, providing proper medical care, and sanitizing common areas). Id. at 2,

5-7, 10-11.

      Referencing the CARES act3 and the compassionate release statute, 18

U.S.C. § 3582, Plaintiff asserts the Warden’s “failure to transfer her to Home


      2 In Bivens, the Supreme Court recognized an implied right of action for
damages against a federal agent who, acting under “color of his authority,”
violated the plaintiff’s Fourth Amendment right to be free from unreasonable
searches and seizures. Bivens v. Six Unknown Agents of the Federal Bureau
of Narcotics, 403 U.S. 388, 389, 397 (1971).

      3Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-
136, 134 Stat. 281 (2020).
                                         2
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 3 of 7 PageID 40




Confinement constitutes deliberate indifference.” Id. at 9, 15. Plaintiff asks the

Court “for appropriate measures to be taken to remove [her] from this fatally

infectious situation and allow [her] to at least be placed on Home Confinement

as Attorney General Barr stated in his April 3, 2020 memo.” See Show Cause

Order at 3.

      Injunctive relief, whether in the form of a temporary restraining order

or a preliminary injunction, “is an ‘extraordinary and drastic remedy,’ and [the

movant] bears the ‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc.,

840 F.3d 1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000)). To demonstrate entitlement to injunctive relief, a

movant must show the following:

              (1) a substantial likelihood of success on the merits; (2)
              that irreparable injury will be suffered if the relief is
              not granted; (3) that the threatened injury outweighs
              the harm the relief would inflict on the non-movant;
              and (4) that entry of the relief would serve the public
              interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

With respect to the second prerequisite, “the asserted irreparable injury ‘must

be neither remote nor speculative, but actual and imminent.’” Siegel, 234 F.3d

at 1176.

      Plaintiff does not carry her burden. First, she fails to assert facts

showing she will suffer irreparable injury if an injunction does not issue. She


                                          3
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 4 of 7 PageID 41




merely alleges that, like everyone, she fears contracting COVID-19. But

Plaintiff provides no facts showing she is more at risk than other inmates of

contracting the virus. She says only in a conclusory manner that she is “a

medically vulnerable inmate of high risk with serious illnesses that have a high

morbidity and mortality if she contracts the [COVID-19] virus.” See Motion at

11. Plaintiff offers no facts supporting this statement, nor does she provide

documentation showing she is particularly at risk.

      Second, Plaintiff fails to show a likelihood of success on the merits of an

underlying Bivens claim. A Bivens action is meant to have a deterrent effect

on federal actors who violate an inmate’s constitutional rights. As such, the

proper defendant in a Bivens action is the individual officer who allegedly

deprived a federal inmate of her constitutional rights, and the appropriate

remedy is damages, not injunctive relief. See Carlson v. Green, 446 U.S. 14, 21

(1980) (recognizing Bivens extends damages remedies against individuals).

      A prisoner may not maintain a Bivens action against the Bureau of

Prisons (BOP), prison officials in their supervisory capacities, or individual

corrections employees in their official capacities. Solliday v. Fed. Officers, 413

F. App’x 206, 209 (11th Cir. 2011). See also F.D.I.C. v. Meyer, 510 U.S. 471,

485 (1994) (declining to expand the category of Bivens defendants to include

federal agencies, in part because “the purpose of Bivens is to deter the officer”

(emphasis in original)).

                                        4
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 5 of 7 PageID 42




      Plaintiff seeks to proceed against the Warden of Coleman Camp and the

Director of the BOP simply because of the supervisory positions they hold. Such

a theory of liability is not cognizable under Bivens. Additionally, Plaintiff seeks

solely injunctive relief, not damages. Regardless, a district court may not

dictate the location of an inmate’s confinement. The BOP has exclusive

jurisdiction to decide where to house prisoners, including whether to place

them in home confinement. See 18 U.S.C. § 3621(b) (“Notwithstanding any

other provision of law, a designation of a place of imprisonment under this

subsection is not reviewable by any court.”);4 United States v. Calderon, 801 F.

App’x 730, 731-32 (11th Cir. 2020) (holding a district court lacks jurisdiction to

grant a request for home confinement under the Second Chance Act). See also

McKune v. Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision

where to house inmates is at the core of prison administrators’ expertise.”);

Barfield v. Brierton, 883 F.2d 923, 936 (11th Cir. 1989) (“[I]nmates usually

possess no constitutional right to be housed at one prison over another.”).

          Because Plaintiff fails to demonstrate that injunctive relief is

warranted, this action is due to be dismissed. If Plaintiff seeks to pursue a

claim based on the alleged unconstitutional conditions of confinement at


      4 The sentencing court can recommend that a prisoner be placed in a
particular “type of penal or correctional facility,” but the decision whether to
place a prisoner in home confinement rests with the BOP. See 18 U.S.C. §
3621(b)(4)(B).
                                        5
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 6 of 7 PageID 43




Coleman Camp, she may file a complaint using the provided civil rights

complaint form. Plaintiff should know, however, that claims against federal

actors under Bivens are not coextensive with those against state actors under

§ 1983. Indeed, since Bivens, the Supreme Court has extended Bivens

remedies in only two other contexts: gender discrimination in the workplace

and deliberate indifference to serious medical needs in prison. See Ziglar v.

Abbasi, 137 S. Ct. 1843, 1854-55 (2017) (citing Davis v. Passman, 442 U.S.

228 (1979); Carlson, 446 U.S. at 21).

       For the foregoing reasons, this case will be dismissed without prejudice

subject to Plaintiff’s right to initiate a civil rights action to address any

allegedly unconstitutional conditions of her confinement, if she elects to file

one.

       Accordingly, it is

       ORDERED:

       1.    Plaintiff’s motion for a temporary restraining order and a

preliminary injunction (Docs. 1 & 2) is DENIED.

       2.    This case is hereby DISMISSED without prejudice.

       3.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions as moot, and close the file.

       4.    The Clerk shall send Plaintiff a civil rights complaint form. If

Plaintiff chooses to refile her claims, she should not place this case number on

                                        6
 Case 5:21-cv-00021-BJD-PRL Document 6 Filed 01/13/21 Page 7 of 7 PageID 44




the form. The Clerk will assign a separate case number if Plaintiff elects to

refile her claims.

      DONE AND ORDERED at Jacksonville, Florida, this 13th day of

January 2021.




Jax-6
c:
Ana Gabriela Mursoli-Caballero




                                     7
